The defendant, a resident of Statesville, was indicted in the Superior Court of Iredell County for willfully and unlawfully failing to list for taxation all of his personal property in Statesville Township, as he was required to do by section 15, chapter 15, of the Laws of 1899. In that section, not only are the pains of perjury denounced against those who may be guilty of making false returns of their taxes, but it is also therein declared that "any person, corporation or firm, who fails to list the poll taxes and property taxes required of them by law, shall be guilty of a misdemeanor." On the trial the defendant moved to quash the bill of indictment upon the ground that the (1050)  court did not have jurisdiction of the offense. The motion was allowed, and the solicitor appealed on behalf of the State. If there was nothing else in the act of 1899 (ch. 15), concerning the criminal act on the part of one who refuses to properly list his taxes, besides what is contained in section 15 of the act, the Superior Court would have had jurisdiction. But in section 28 of the same act it is declared that "all persons who are liable for poll tax and shall willfully fail to give themselves in, and all persons who own property and willfully fail to list it within the time allowed before the list-taker or board of commissioners, shall be guilty of a misdemeanor, and on conviction thereof shall be fined not more than $50, or imprisoned not more than thirty days." The two sections of the act are not inconsistent, and they must be construed *Page 681 
together. They both make the failure to list taxes a misdemeanor, and the last section fixes the jurisdiction in the court of a justice of the peace — the punishment prescribed being a fine of not more than $50, or imprisonment not more than thirty days.
Affirmed.
(1051)